

 
Exhibit 10.1
 


 
***  Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission.  A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.
 


 
JOINT VENTURE MASTER AGREEMENT
 


 
THIS JOINT VENTURE MASTER AGREEMENT, dated June 11, 2010 (this “Master
Agreement”), is entered into by COMVERGE, INC., a Delaware corporation
(“Comverge”); and PROJECTS INTERNATIONAL, INC., a District of Columbia
corporation (“PI”).
 
 
BACKGROUND
 
 
Comverge and PI have determined that they would benefit from a strategic
alliance arrangement between their respective organizations under which the
parties will identify and jointly pursue opportunities for demand response,
smartgrid and energy efficiency projects in the specific countries identified in
this Master Agreement.  PI, directly or through its designated Affiliate, will
have primary responsibility for identifying, pursuing, negotiating, and
executing such projects in the identified countries, and Comverge will provide
key operations consulting, hardware and software technology, marketing support,
trade name and intellectual property licensing as contemplated under this Master
Agreement.
 
 
Defined terms used in this Master Agreement have the meaning specified in
Exhibit A (Defined Terms).
 
 
The Parties agree as follows:
 
 
1.  
Local Country Joint Venture Entities.  PI will *** in the Territory.  The
Parties anticipate that if they mutually agree to pursue a Project in a country
in the Territory, then the Parties (or their respective Affiliates) will form a
joint venture entity in such country (each, a “Local Country JV Entity”) to
execute the Project (if a Local Country JV Entity does not already exist in that
country).  PI (or a PI Affiliate) will *** of each Local Country JV Entity, and
Comverge (or a Comverge Affiliate) will *** of each Local Country JV
Entity.  The Parties will mutually agree upon the precise legal structure of the
Local Country JV Entity in each case (which could include a local office of a
regional legal entity), taking into account relevant legal, tax, accounting,
regulatory and other issues affecting the structure of the Local Country JV
Entity.  Each Local Country JV Entity will incorporate, at a minimum, the terms
and conditions (including control and governance rights) set forth on Exhibit B
(Local Country JV Entities).

 
 

--------------------------------------------------------------------------------


 
2.  
Territory.

 
 
(a)  
The territory for this Master Agreement (the “Territory”) will consist of

 
i.  
*** (defined as those countries listed on Exhibit C (Territory) as the “***”),

 
ii.  
*** (defined as those countries listed on Exhibit C (Territory) as the “***”),

 
iii.  
*** (defined as those countries listed on Exhibit C (Territory) as the “***”),
and

 
iv.  
*** (defined as those countries listed on Exhibit C (Territory) as the “***”).

 
 
(b)  
The Parties intend that if PI is successful at identifying and contracting for
Projects within a particular Country Group (e.g., in the ***), then the
Territory will be expanded to include other countries within the region.  PI may
propose to Comverge an expansion of the Territory to include other countries
within the applicable region.  Any such proposal must be accompanied by a
detailed business plan for the additional country or countries.  Any such
proposal to add a country or countries to the Territory will be subject to the
prior written approval of Comverge, in its sole discretion.  If the Parties
mutually agree to modify the Territory, they will update Exhibit C (Territory)
accordingly.

 
 
3.  
Exclusivity.

 
 
(a)  
During the applicable Term for each Country Group (as specified in Section 9),
PI will have the exclusive right to pursue Projects in the countries included in
that Country Group through a Local Country JV Entity.  However, if Comverge
proposes a Project in the Territory and PI elects not to pursue the Project,
then Comverge may pursue that Project in the Territory independently (i.e.,
outside of this Master Agreement and the Local Country JV Entity).

 
 
(b)  
During the applicable Term for each Country Group (as specified in Section 9)
***, neither PI nor any PI Affiliate will engage in any Competitive Business in
any of the countries in the respective Country Group.  However, if Comverge
terminates this Agreement with respect to a particular country in a Country
Group in accordance with Section 9, then the foregoing restriction will apply in
the affected country only during the Term applicable to that country (and not
***).  In addition, as of the Effective Date, each of Chas. Freeman, Jr. and
Peter J.C. Young will enter into a non-competition agreement with the business
of Comverge in the Territory, in form satisfactory to Comverge.  The provisions
of this Section 3(b) will apply even if Comverge has elected not to pursue a
Project proposed by PI.  Competitive products and services will include products
and services that compete with new products and services offered by Comverge
after the Effective Date.  However, if Local Country JV Entities begin dealing
in products and services that were not competitive at the time originally
offered by the Local Country JV Entity, but Comverge subsequently launches a
product or service that competes, the Local Country JV Entity will not be deemed
in breach of this Section 3(b) (unless Comverge has previously advised PI of the
impending launch of the Comverge product or service).

 
 

--------------------------------------------------------------------------------


 
(c)  
The Parties will each be free to pursue projects in countries outside of the
Territory either directly, through other alliances, or through third parties
(e.g., partners, distributors or resellers).

 
 
(d)  
Neither PI nor any PI Affiliates will have the right to offer, sell, market,
distribute or promote any of the products or services of Comverge outside of the
Territory either during the Term or at any time thereafter.

 
 
4.  
Provision of Project Products and Services by Comverge.  Comverge will provide
products and services for Projects in the Territories at *** for municipal and
co-operative utility customers in the United States.  Comverge will enter into a
Comverge Master Products and Services Agreement with the Local Country JV Entity
providing the terms and conditions under which such Comverge products and
services will be provided to the Project.  Certain products and services to be
provided by Comverge, and the terms and conditions applicable to those products
and services (including pricing and payment terms as of the date of this
Agreement), are set forth in Exhibit D (Comverge Products and Services).  The
pricing set forth in Exhibit D represents *** Comverge Products and Services as
of the Effective Date and is***.  ***.

 
 
5.  
Services to be Provided by PI.  In consideration of its ***, PI or a PI
Affiliate will provide the following services with respect to each Project
either directly or through each respective Local Country JV Entity:

 
 
(a)  
***

 
 
(b)  
***

 
 
(c)  
***

 
 
(d)  
***

 
 
(e)  
***

 
 
(f)  
***

 
 
(g)  
***

 
 
(h)  
***

 
 
 

--------------------------------------------------------------------------------


If PI or PI Affiliates require assistance from Comverge to perform any of the
functions specified in this Section 5, then Comverge will have the right to be
compensated for such assistance in accordance with the terms of Section 4 and
Exhibit D (Comverge Products and Services), and if such function is not
contemplated in Section 4 or Exhibit D (Comverge Products and Services), then
the Parties will mutually agree on the compensation to be paid to Comverge.
 
 
The costs and expenses incurred in connection with the conduct of the Local
Country JV Entity’s business will be borne by the Local Country JV Entity to the
extent that such costs and expenses are included in an approved Budget for the
Local Country JV Entity.
 
 
6.  
Confidentiality.  Any confidential or proprietary information shared among the
parties in connection with this Master Agreement or any Project will be subject
to the restrictions and obligations set forth in Exhibit E (Confidentiality).

 
 
7.  
Intellectual Property Rights.  As between Comverge and PI, each Party will
retain ownership of any intellectual property owned by it prior to the date of
this Master Agreement or subsequently developed or acquired by it outside the
scope of this Master Agreement.  In addition, each Party will own any derivative
works based upon that Party’s intellectual property rights, regardless of
whether such derivatives are developed by that Party or another Party.  No
licenses with respect to the intellectual property rights of any Party are being
granted under this Master Agreement (nor may any such licenses be inferred),
except as provided in the Trademark License.  The Parties do not anticipate any
joint development of intellectual property in connection with this Master
Agreement.  However, if the Parties do jointly develop any intellectual property
in connection with this Master Agreement, then (1) if such jointly developed
intellectual property constitutes a derivative work of any existing Comverge
intellectual property, then Comverge will own all such jointly developed
intellectual property and, if necessary, will license such jointly developed
intellectual property to PI under reasonable license terms, and (2) if such
jointly developed intellectual property is an original work (that is, it is not
a derivative work of any existing Comverge intellectual property), then such new
jointly developed intellectual property will be jointly owned and can be used by
each party in accordance with the terms of a mutually agreed license
agreement.  Each Party will, if requested by the other Party, execute all such
assignments and other documents as necessary to confirm ownership of jointly
developed intellectual property in accordance with the terms of this Section.

 
 
8.  
Trademark License.  Comverge and PI will enter into a trademark license in the
form attached as Exhibit F (the “Trademark License”).  PI agrees that it will
comply with, and will cause each of the PI Affiliates to comply with, each of
the terms of the Trademark License.  In addition, each Local Country JV Entity
will enter into a joinder to the Trademark License and will be bound by the
terms thereof.

 
 
9.  
Term and Termination.  The Term of this Master Agreement will commence upon the
Effective Date and continue with respect to each Country Group as follows:

 
 
(a)  
***.  The initial term with respect to the *** will continue in effect until the
close of business on the Business Day immediately prior to the third (3rd)
anniversary of the Effective Date, unless earlier terminated in accordance with
this Section.  However, if, during the initial three (3) year term, the Parties
enter into a Qualifying Customer Contract in one of the ***, then the term of
this Master Agreement will automatically extend for the *** until it is
superseded by another agreement or terminated pursuant to Section 12 or Section
13 of this Master Agreement.  If, however, after one (1) year following
extension of the initial term with respect to the ***, a country within ***
ceases to generate gross revenue for the Local Country JV Entity of at least ***
for that country, or if the Local Country JV Entity is no longer actively
pursuing Projects in that country (in either case, a “Non-Performing Country”),
then Comverge will have the right to send written notice to PI that the
performance standards for the Non-Performing Country have not been met and that
the Non-Performing Country will be removed from the Territory (a
“Non-Performance Notice”).  PI will have thirty (30) Business Days following
receipt of the Non-Performance Notice to notify Comverge that PI wishes to cure
the performance issue in the Non-Performing Country (a “Cure Notice”).  If PI
fails to send a Cure Notice (or if PI agrees that the Non-Performing Country
will be removed from the Territory), then the Non-Performing Country will be
removed from the Territory (and Exhibit C (Territory) will be updated
accordingly).  If PI sends a Cure Notice, but the Non-Performing Country fails
to *** for the Local Country JV Entity in the twelve (12) month period following
receipt of the Cure Notice, then the Non-Performing Country will be removed from
the Territory, and Exhibit C (Territory) will be updated accordingly.

 
 



--------------------------------------------------------------------------------


 
 
(b)  
*** .  The initial term with respect to the *** will continue in effect until
the close of business on the Business Day immediately prior to the first (1st)
anniversary of the Effective Date, unless earlier terminated in accordance with
this Section.  However, if, during the initial one (1) year term, the Parties
establish a Local Country JV Entity or enter into a binding letter of intent for
a Project contract with a minimum of 100 megawatts of delivered load reduction
in one of the ***, then the term of the Master Agreement will automatically
extend for the countries in *** until it is superseded by another agreement or
terminated pursuant to Section 12 or Section 13 of this Master Agreement.  If,
however, after one (1) year following the extension of the term with respect
to***, a country included in *** ceases *** for that country, or if the Local
Country JV Entity is no longer actively pursuing Projects in that country, then
Comverge will have the right to send written notice to PI that the performance
standards for the Non-Performing Country have not been met and that the
Non-Performing Country will be removed from the Territory.  PI will have thirty
(30) Business Days following receipt of the Non-Performance Notice to notify
Comverge that PI wishes to cure the performance issue in the Non-Performing
Country.  If PI fails to send a Cure Notice (or if PI agrees that the
Non-Performing Country will be removed from the Territory), then the
Non-Performing Country will be removed from the Territory (and Exhibit C
(Territory) will be updated accordingly).  If PI sends a Cure Notice, but the
Non-Performing Country *** for the Local Country JV Entity in the twelve (12)
month period following receipt of the Cure Notice, then the Non-Performing
Country will be removed from the Territory, and Exhibit C (Territory) will be
updated accordingly.

 
 
(c)  
***.  The initial term with respect to the*** will continue in effect until the
close of business on the Business Day immediately prior to the first (1st)
anniversary of the Effective Date, unless earlier terminated in accordance with
this Section.  However, if, during the initial one (1) year term, the Parties
establish a Local Country JV Entity or enter into a binding letter of intent for
a Project contract with a minimum of 100 megawatts of delivered load reduction
in one of the ***, then the term of this Master Agreement will automatically
extend for the *** until it is superseded by another agreement or terminated
pursuant to Section 12 or Section 13 of this Master Agreement.  If, however,
after one (1) year following extension of the term with respect to the ***, a
country within the *** ceases to generate gross revenue for the Local Country JV
Entity of *** for that country, or if the Local Country JV Entity is no longer
actively pursuing Projects in that country, then Comverge will have the right to
send written notice to PI that the performance standards for the Non-Performing
Country have not been met and that the Non-Performing Country will be removed
from the Territory.  PI will have thirty (30) Business Days following receipt of
the Non-Performance Notice to notify Comverge that PI wishes to cure the
performance issue in the Non-Performing Country.  If PI fails to send a Cure
Notice (or if PI agrees that the Non-Performing Country will be removed from the
Territory), then the Non-Performing Country will be removed from the Territory
(and Exhibit C (Territory) will be updated accordingly).  If PI sends a Cure
Notice, but the Non-Performing Country fails to *** for the Local Country JV
Entity in the twelve (12) month period following receipt of the Cure Notice,
then the Non-Performing Country will be removed from the Territory, and Exhibit
C (Territory) will be updated accordingly.

 
 
(d)  
***.  The initial term with respect to the *** will continue in effect until the
close of business on the Business Day immediately prior to the first (1st)
anniversary of the Effective Date, unless earlier terminated in accordance with
this Section.  However, if, during the initial one (1) year term, the Parties
establish a Local Country JV Entity or enter into a binding letter of intent for
a Project contract with *** in one of the ***, then the term of this Master
Agreement will automatically extend for the *** until it is superseded by
another agreement or terminated pursuant to Section 12 or Section 13 of this
Master Agreement.  If, however, after one (1) year following extension of the
term with respect to the ***, a country within the *** Country Group ceases to
generate gross revenue for the Local Country JV Entity of at least ***, or if
the Local Country JV Entity is no longer actively pursuing Projects in that
country, then Comverge will have the right to send written notice to PI that the
performance standards for the Non-Performing Country have not been met and that
the Non-Performing Country will be removed from the Territory.  PI will have
thirty (30) Business Days following receipt of the Non-Performance Notice to
notify Comverge that PI wishes to cure the performance issue in the
Non-Performing Country.  If PI fails to send a Cure Notice (or if PI agrees that
the Non-Performing Country will be removed from the Territory), then the
Non-Performing Country will be removed from the Territory (and Exhibit C
(Territory) will be updated accordingly).  If PI sends a Cure Notice, but the
Non-Performing Country fails to *** for the Local Country JV Entity in the
twelve (12) month period following receipt of the Cure Notice, then the
Non-Performing Country will be removed from the Territory, and Exhibit C
(Territory) will be updated accordingly.

 
 

--------------------------------------------------------------------------------


 
(e)  
Material Default.  A material default by a Party is grounds for termination of
this Master Agreement.  A Party alleging a material default must provide written
notice (a “Default Notice”) to the other Party upon any indication of material
default by the other Party of any of its material obligations under this Master
Agreement or any of the Transaction Documents, and the receiving Party will have
thirty (30) days to cure the alleged default.  If the Party receiving a Default
Notice disputes the existence of a material default (or disputes its failure to
cure a material default), then the dispute will first be subject to internal
escalation in accordance with Section 11.  If the Parties are unable to resolve
the dispute pursuant to Section 11, then the dispute will be resolved in
accordance with Section 24.   Termination of this Master Agreement as a result
of a material default will not terminate any Customer Contracts that, as of the
Termination Date, have been entered into by the Parties or their Affiliates or
any Local Country JV Entity, which will remain in effect until terminated
pursuant to the terms set forth in the applicable Customer Agreement.

 
 
(f)  
Exercise of Option Rights under Section 12.  If Comverge exercises its rights
under Section 12 with respect to the Local Country JV Entities, then this Master
Agreement will terminate upon consummation of the purchase of PI’s equity
interests in the Local Country JV Entities.  However, any agreements between
Comverge and the Local Country JV Entities and any Customer Contracts in
existence at the time of such termination of this Master Agreement will continue
in accordance with their respective terms.

 
 
(g)  
Exercise of Option Rights under Section 13.   If either Party exercises its
rights under Section 13 with respect to any Local Country JV Entity, then this
Master Agreement will terminate as to that Local Country JV Entity and each
country within the Territory in which that Local Country JV Entity operates,
upon consummation of the purchase of the other Party’s equity interest in that
Local Country JV Entity.  This Master Agreement will continue in effect with
respect to the Local Country JV Entities that are not acquired (if
any).    Moreover, any agreements between Comverge and the Local Country JV
Entities and any Customer Contracts in existence at such time will continue in
accordance with their respective terms.  If PI acquires the interest of Comverge
in a Local Country JV Entity pursuant to Section 13, then the obligations of
Comverge under Section 3(a) and Section 4 will survive such termination with
respect to the affected portion of the Territory in accordance with the terms of
this Agreement.

 
 
(h)  
Actions upon Termination under Section 9(a), (b), (c) or (d).  If this Master
Agreement terminates with respect to any Country Group or country within a
Country Group pursuant to Sections 9(a), (b), (c), or (d), and there is a Local
Country JV Entity in the affected country or countries, then the existing Local
Country JV Entity will continue to exist and will be responsible for executing
any Customer Contracts to which it is a party as of the time of such termination
in accordance with the terms of such Customer Contracts.  However, Comverge will
have no further exclusivity obligations under Section 3 in the affected country
or countries and will be free to pursue all future Projects directly or in
conjunction with third parties.  In addition, Comverge will have the option to
deliver a Triggering Notice in accordance with Section 13(a), and the Parties
will thereafter follow the buy/sell process provided for in Section 13(b)
through 13(e).

 
 
(i)  
Survival of Provisions.  The provisions of Sections 3(b), 6, 7, 8, 9, 10,
11,  and Sections 15 through 25, will survive any termination of this Master
Agreement, unless otherwise agreed.

 
 

--------------------------------------------------------------------------------


 
10.  
Covenant Not to Hire Employees.  Prior to the Termination Date and for***,
neither PI nor any PI Affiliate (in such capacity, the “Hiring Party”) will,
directly or indirectly, without the written consent of Comverge (in its sole
discretion), and whether or not for compensation, either on the Hiring Party’s
own behalf or in any other capacity knowingly:

 
 
(a)  
solicit, persuade, encourage, or induce any employee of Comverge or any Comverge
Affiliate (or any consultant, sales agent, contract programmer, or other
independent agent who is retained on a full-time or substantially full-time
basis by Comverge or any Comverge Affiliate and  who is involved with the
activities contemplated under this Master Agreement) to cease his employment
with or retention by Comverge or one of the Comverge Affiliates; or

 
 
(b)  
employ, or retain as a consultant or contractor, or cause to be so employed or
retained, or enter into a business relationship with any person who (i) is an
employee of Comverge or one of the Comverge Affiliates, (ii) has been employed
by Comverge or one of the Comverge Affiliates at any time within *** of such
act, (iii) is a consultant, sales agent, contract programmer, or other
independent agent retained on a full-time or substantially full-time basis by
Comverge or one of the Comverge Affiliates, or (iv) has been retained on a
full-time or substantially full-time basis by Comverge or one of the Comverge
Affiliates as a consultant, sales agent, contract programmer, or other
independent agent at *** of such act.

 
 
General solicitations of employees by PI or PI Affiliates (e.g., in trade
journals or on-line job postings) will not constitute a breach of this Section
10 so long as PI or the PI Affiliate does not hire a Comverge employee or
consultant (or former Comverge employee or consultant) who responds to such
general solicitation.
 
 
PI acknowledges that the provisions of this Section are a material inducement to
Comverge in entering into this Master Agreement and that Comverge is relying on
the enforceability of such provisions.
 
 
11.  
Internal Escalation of Disputes.

 
 
(a)  
The Parties will first seek to resolve any dispute through a good faith internal
escalation process.  If either Party believes that a dispute exists, that Party
will deliver written notice of the dispute (a “Dispute Notice”) to the General
Counsel of Comverge or to the President of PI (or his designee), as
appropriate.  The General Counsel of Comverge and the President of PI (or his
designee) will meet in person or by telephone as soon as practicable in a good
faith effort to resolve the dispute.

 
 
(b)  
If the dispute cannot be resolved by the General Counsel of Comverge and the
President of PI (or his designee) within ten (10) Business Days after either
Party delivers a Dispute Notice, then either Party will have the right to submit
the Dispute to the CEO of Comverge and the Chairman of PI for resolution.   The
CEO of Comverge and the Chairman of PI will meet in person or by telephone as
soon as practicable in a good faith effort to resolve the dispute within ten
(10) Business Days following escalation of the dispute to them for resolution.

 
 
(c)  
If the Parties are unable to resolve a dispute pursuant to the foregoing
escalation process, they will be free to pursue any available legal or equitable
remedies.

 
 

--------------------------------------------------------------------------------


 
12.  
Comverge Buyout of Equity Interest in Local Country JV Entities.  If Comverge
undergoes a Change of Control Transaction, then Comverge, or its successor
entity, shall have the right and option to purchase the equity interests of PI
or a PI Affiliate in all Local Country JV Entities created as a result of this
Master Agreement.  Such option must be exercised by Comverge or its successor,
if at all, *** the consummation of the Change of Control Transaction.  The
purchase price payable for such equity interests in each Local Country JV Entity
***.  If a local country partner owns an equity interest in the Local Country JV
Entity, then the repurchase right under this Section 12 will not apply to the
interest in the Local Country JV Entity held by the local country partner.

 
 
(a)  
The “Local Country JV Entity ***” will be *** for the Local Country JV Entity,
determined in good faith based upon the original financial model for the Local
Country JV Entity and the approved Budget for the Local Country JV Entity for
***.

 
 
(b)  
“***” means the ***, for the fiscal year beginning after December 31st of the
year any binding definitive agreement is executed with respect to a Change of
Control Transaction.

 
 
(c)  
The “***” will be ***.

 
 
(d)  
***.

 
 
(e)  
The option provided for in this Section 12 may be exercised with respect to all
(but not less than all) of the Local Country JV Entities.

 
 
13.  
Mutual Buy/Sell.

 
 
(a)  
Triggering Notice.  At any time following *** of the Effective Date either Party
(the “Triggering Party”) may deliver a written notice (a “Triggering Notice”) to
the other Party (the “Responding Party”) stating: (i) its intent to commence a
purchase or sale of the equity interests in one or more (or all) Local Country
JV Entities under this Section, and (ii) the per-share price (the “Per-Share
Buy/Sell Price”) which will be applicable to such transaction.

 
 
(b)  
Response Notice.  Within *** of the delivery of a Triggering Notice, the
Responding Party shall deliver a written notice (the “Response Notice”) to the
Triggering Party stating whether the Responding Party has elected: (i) to
purchase the entirety of the Triggering Party’s equity interests in the Local
Country JV Entities at the Per-Share Buy/Sell Price, or (ii) to sell the
entirety of its equity interests in the Local Country JV Entities to the
Triggering Party at the Per-Share Buy/Sell Price.

 
 

--------------------------------------------------------------------------------


 
(c)  
Cure Period.  If no Response Notice is delivered *** of a Triggering Notice, the
Triggering Party shall deliver a written notice (the “Cure Period Notice”) to
the Responding Party stating that the Responding Party has failed to deliver a
Response Notice and stating that the Responding Party has *** of the Cure Period
Notice (the “Cure Period”) to deliver a Response Notice to the Triggering
Party.  If the Responding Party does not deliver a Response Notice within the
Cure Period, the Triggering Party shall, at its sole option, *** of the
conclusion of the Cure Period elect to either (i) to purchase the entirety of
the Responding Party’s equity at the Per-Share Buy/Sell Price, or (ii) to sell
the entirety of its equity to the Responding Party at the Per Share Buy/Sell
Price.  The Parties shall thereupon effect a Closing of a sale or purchase in
accordance with the provisions of Section pursuant to the terms of the preceding
sentence.

 
 
(d)  
Exercise.  The option provided for in this Section may be exercised with respect
to all of the Local Country JV Entities, or it may be exercised with respect to
any one or more of the Local Country JV Entities.

 
 
(e)  
Closing.  The closing of a sale or purchase under this Section shall take place,
and certificates representing all of the equity of the Selling Party, properly
endorsed for transfer to the Purchasing Party, as well as all payments from the
Purchasing Party shall have been delivered to the Selling Party *** after
delivery of the Response Notice, the Cure Period Notice or the expiration of the
Cure Period, as the case may be.

 
 
14.  
Insurance.  PI will cause each Local Country JV Entity to obtain appropriate
insurance policies (including liability insurance) in amounts and with coverages
approved by Comverge.  Such policies of insurance will name PI and the PI
Affiliates and Comverge and the Comverge Affiliates as additional named
insureds.

 
 
15.  
Publicity.   The Parties will consult with each other as to the form, substance,
and timing of an initial press release or other initial public statement
concerning this Master Agreement, the strategic alliance being created pursuant
to this Master Agreement, or any Project.  Any press release or other public
comment (including the initial press releases described above) by the Parties or
by the Local Country JV Entities will be subject to the prior written approval
of each of the Parties.  Each Party may make such disclosures as are necessary
to comply with any applicable regulation or applicable law after making good
faith efforts under the circumstances to consult in advance with the other
Party.

 
 
16.  
Consequential Damages.  In no event will any of the Parties or their respective
Affiliates be liable for indirect, incidental, or consequential damages
(including damages for loss of profits or loss of business opportunity) arising
from this Master Agreement or its breach, even if such Party or Affiliate, or
the officers, directors, employees, or agents of such Party or Affiliate, knew
or have been advised of the possibility of such damages.

 
 

--------------------------------------------------------------------------------


 
17.  
Notice.  All notices, certificates, acknowledgements, reports, and other
communications to a Party hereunder must be in writing and will be deemed duly
delivered upon receipt at the address for such Party as follows, or to such
other address as such Party may, by written notice provided in accordance with
this Section 17 designate to the other.

 
 
(a)  
Comverge, Inc.

 
5390 Triangle Parkway
Suite 300
Norcross, Georgia 30092
Attention:  Chief Financial Officer


with a copy to :


5390 Triangle Parkway
Suite 300
Norcross, Georgia 30092
Attention:  General Counsel


and


King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Attention: William G. Roche


 
(b)  
Projects International, Inc.

 
888 17th Street NW
Suite 1250
Washington, D.C. 20006
Attention: Chief Financial Officer
 
 

--------------------------------------------------------------------------------




 
18.  
No Partnership.  This Master Agreement is not intended by the Parties to
constitute or create a joint venture, pooling arrangement, partnership, or
formal business organization of any kind, and the rights and obligations of the
Parties will be only those expressly set forth in this Master Agreement.  No
Party to this Master Agreement has the authority to bind the other.

 
 
19.  
Assignment.  This Master Agreement may not be assigned or otherwise transferred
by any Party in whole or in part, without express prior written consent of the
other Parties.  The foregoing limitation on assignment will not apply to a
Party’s change in its corporate name, merger with another corporation, or sale
of substantially all of its assets to a third party.

 
 
20.  
Amendment and Waiver.  This Master Agreement may not be amended or modified, nor
will any waiver of any right under this Master Agreement be effective, unless
set forth in a document executed by duly authorized representative(s) of all
Parties.  The waiver of any breach of any term, covenant, or condition in this
Master Agreement will not be deemed to be a waiver of such term, covenant, or
condition for any subsequent breach of the same.

 
 
21.  
Entire Agreement.  This Master Agreement and its Exhibits contain all of the
agreements, representations, and understandings of the Parties and supersedes
and replaces any and all previous understandings, commitments, or agreements,
oral or written, related to the subject matter hereof.

 
 
22.  
Unenforceability.  If any part, term, or provision of this Master Agreement is
held void, illegal, unenforceable, or in conflict with any law of a federal,
state or local government, by a court of competent jurisdiction, the validity of
the remaining portions of provisions will not be affected thereby, and such
portions will remain in full force and effect and be interpreted to give maximum
effect to the Parties’ intentions under this Master Agreement.

 
 
23.  
Governing Law.  This Master Agreement and its enforcement will be governed by,
and interpreted in accordance with, the laws of the State of Delaware, without
regard to conflict-of-law principles.

 
24. Consent to Jurisdiction, Etc
 
 
 
.  Each Party hereby irrevocably agrees that any legal dispute with respect to
this Master Agreement, any Local Country JV Entity or any Project shall be
brought only to the exclusive jurisdiction of the courts of the State of
Delaware or the federal courts located in the State of Delaware, and each Party
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocable waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that they any such suit, action or proceeding
that is brought in any such court has been brought in an inconvenient
forum.  During the period a legal dispute that is filed in accordance with this
Section 24 is pending before a court, all actions, suits or proceedings with
respect to such legal dispute or any other legal dispute, including any
counterclaim, cross-claim or interpleader, shall be subject to the exclusive
jurisdiction of such court.  Each Party hereby waives, and shall not assert as a
defense in any legal dispute, that (a) such Party is not subject thereto,
(b) such action, suit or proceeding may not be brought or is not maintainable in
such court, (c) such Party’s property is exempt or immune from execution,
(d) such action, suit or proceeding is brought in an inconvenient forum, or
(e) the venue of such action, suit or proceeding is improper.  A final judgment
in any action, suit or proceeding described in this Section 24 following the
expiration of any period permitted for appeal and subject to any stay during
appeal shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable laws.

 
 
25.  
Costs and Expenses.  Each Party will bear all costs and expenses incurred in
connection with the preparation, negotiation and execution of this Master
Agreement.

 
 

 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Parties have executed this Master Agreement the day and
the year of the latest date specified below:
 


COMVERGE, INC.




By:         /s/ Michael Picchi
Name: Michael Picchi
Title: EVP-CFO


Date:    June 11, 2010






PROJECTS INTERNATIONAL, INC.




By:          /s/ Peter Young
Name:    Peter Young
Title:      President


Date:     6/11/10


 
 

--------------------------------------------------------------------------------



 
LIST OF EXHIBITS




EXHIBIT A                                DEFINED TERMS
EXHIBIT B                                LOCAL COUNTRY JV ENTITIES
EXHIBIT C                                TERRITORY
EXHIBIT D                                COMVERGE PRODUCTS AND SERVICES
EXHIBIT E                                CONFIDENTIALITY
EXHIBIT F                                TRADEMARK LICENSE


 
 
 
 
 

 

--------------------------------------------------------------------------------






EXHIBIT A


TO MASTER JOINT VENTURE AGREEMENT


DEFINED TERMS
 


 
 
The following terms have the meanings specified below:
 
 
“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by, or is under common control with respect to the first Person.  For
this purpose, control means the ownership or control, directly or indirectly, of
equity interests with more than 50% of the voting power with respect to a
Person.
 
 
“Board” means the Board of Directors, Board of Managers or similar governing
body of each Local Country JV Entity.
 
 
“Budget” means the initial budget approved and adopted by the Parties for a
Project and each annual capital and operating budget for that Project, as
thereafter approved in form and substance by each of Comverge and PI.
 
 
“Business” means the business of identifying, pursuing, contracting for, and
executing demand response, smartgrid and energy efficiency projects in the
Territory.
 
 
“Business Day” means any day on which banks in New York City, New York are
required or permitted to be open for business.
 
 
“Change of Control Transaction” means (i) the merger, share exchange,
reorganization or consolidation involving Comverge or any Comverge Affiliate
which constitutes the sale of all or substantially all of the assets of the
business of the Company and the Comverge Affiliates taken as a whole in which
the stockholders of Comverge holding the right to vote with respect to matters
generally immediately preceding such merger, share exchange, reorganization or
consolidation (solely by virtue of their shares or other securities of Comverge
or Comverge Affiliates) own less than fifty percent (50%) of the voting
interests of the surviving corporation, (ii) the sale, transfer or lease (but
not including a transfer or lease by pledge or mortgage to a bona fide lender),
of all or substantially all of the assets of Comverge or the Comverge Affiliates
taken as a whole, whether pursuant to a single transaction or a series of
related transactions or plan, or (iii) the sale or transfer, whether in a single
transaction or pursuant to a series of related transactions, of capital stock of
Comverge such that the stockholders of Comverge holding a majority of the voting
power of the outstanding securities of Comverge immediately prior to such sale
or transfer or series of transfers cease to hold a majority of the Company’s
voting power after such sale or transfer or series of transfers.
 
 
“Competitive Business” means any business engaged in the development,
distribution, marketing, sales or promotion of products or services that compete
with the products and services offered by Comverge from time to time after the
Effective Date in the ***.
 
 



--------------------------------------------------------------------------------


 
 
“Comverge” means Comverge, Inc., a Delaware corporation.
 
 
“Comverge Affiliates” means any Affiliate of Comverge.
 
 
“Comverge Products and Services” means those hardware, software and services
offerings which Comverge provides to its customers in the United States for
various customer classes, including residential, retail, commercial and
industrial.
 
 
“Country Group” means one of the four groups of countries identified in Section
3(a)(i), (ii), (iii) and (iv) respectively; that is, (a) ***, (b) the ***, (c)
the ***, and (d) the ***.
 
 
“Cure Period” has the meaning specified in Section 13.
 
 
“Cure Period Notice” has the meaning specified in Section 13.
 
 
“Customer” means a party that enters into a Customer Contract with a Local
Country JV Entity for the provision of Comverge Products and Services to such
customer.
 
 
“Customer Contract” means any contract, agreement or arrangement entered into
with a customer for the provision of products and/or services in connection with
a Project.
 
 
“Effective Date” means the latest of the dates appearing on the signature page
of this Master Agreement below the signatures of the Parties.
 
 
“Government Authority” means any governmental, semi-governmental,
administrative, fiscal, judicial or quasi-judicial body, department, commission,
authority, tribunal, agency or entity.
 
 

--------------------------------------------------------------------------------


 
 
“Hiring Party” has the meaning specified in Section 10.
 
 
“Local Country JV Entity” has the meaning specified in Section 1.
 
 
“Megawatts” means the assumed reduction in electricity, as measured in wattage,
reasonably determined by Comverge for the specific Projects, taking into account
multiple variables, including the technology deployed, load targeted, customer
class, geographic and weather conditions in the specific country, load reduction
method, time and seasonal commitment of the load reduction.
 
 
“***” means the countries identified on Exhibit C (Territory) as the ***, as
updated from time to time in accordance with this Master Agreement.
 
 
“***” means the countries identified on Exhibit C (Territory) as the ***, as
updated from time to time in accordance with this Master Agreement.
 
 
“***” means the countries identified on Exhibit C (Territory) as the ***, as
updated from time to time in accordance with this Master Agreement.
 
 
“***” means the countries identified on Exhibit C (Territory) as the ***, as
updated from time to time in accordance with this Master Agreement.
 
 
“Party” means each of Comverge and PI, individually, and “Parties” means
Comverge and PI, collectively.
 
 

--------------------------------------------------------------------------------


 
 
“Per-Share Buy/Sell Price” has the meaning specified in Section 13.
 
 
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated entity, Governmental Authority
or other entity.
 
 
“Project” means the smart grid, demand response, energy efficiency, or renewable
program, including an internal Megawatt calculation, resulting from the
contractual relationship between a Local Country JV Entity and a Customer in the
applicable Territory.
 
 
“PI” means Projects International, Inc., a District of Columbia corporation.
 
 
“PI Affiliates” means each Affiliate of PI and all of them, collectively.
 
 
“Qualifying Customer Contract” means a binding customer agreement in a country
within that Country Group that (i) provides for a minimum of 100 Megawatts of
delivered load reduction, (ii) has been approved by Comverge (which approval
will not be unreasonably withheld or delayed), (iii) has received all required
Governmental Authority and regulatory approvals, and (iv) is not subject to any
conditions to its effectiveness.  Solely with respect to ***, a Qualifying
Customer Contract means a binding customer agreement in a country within ***
that (i) provides for ***, (ii) has been approved by Comverge (which approval
will not be unreasonably withheld or delayed), (iii) has received all required
Governmental Authority and regulatory approvals, and (iv) is not subject to any
conditions to its effectiveness.
 
 
“Related Party Agreement” means any agreement, arrangement or understanding
between the Local Country JV Entity and PI or a PI Related Person or any
modification to any agreement, arrangement or understanding between a Local
Country JV Entity and PI or a PI Related Person, or any enforcement or waiver of
rights in relation to, or not comply with, any such agreement, arrangement or
understanding.  For this purpose, a “PI Related Person” means any PI Affiliate
or any shareholder, member, partner, officer, director, employee, consultant of
PI or any PI Affiliate, or any relative of any of the foregoing, or any Person
in which any of the foregoing own an equity interest, including any related
person within the meaning of Statement of Financial Accounting Standard No. 6,
as promulgated by the Financial Accounting Standard Committee of the Accounting
Research and Development Foundation.
 
 
“Response Notice” has the meaning specified in Section 13.
 
 

--------------------------------------------------------------------------------


 
 
“Responding Party” has the meaning specified in Section 13.
 
 
“Security” means a share or other interests in a Local Country JV Entity, any
security or instrument convertible into such shares or interests, and any option
or warrant to subscribe for any such shares or interests or convertible
securities or instruments.
 
 
 “Subsidiary” means a person (other than an individual) of which another person
owns or controls directly or indirectly more than 50% of the shares, capital or
other equity interests or more than 50% of the voting power providing the
holders thereof, ordinarily and generally in the absence of contingencies, the
right to vote for the election of directors, managers or persons having similar
rights and duties.
 
 
 “Termination Date” means the date on which this Master Agreement has terminated
with respect to each of the Country Groups.
 
 
“Territory” means the countries included in the Country Groups identified in
Exhibit C (Territory), as it may be amended from time to time in accordance with
the provisions of this Master Agreement.
 
 
“Trademark License” means the Trademark License with Comverge, in the form
attached as Exhibit F (Trademark License).
 
 
“Transaction Documents” means this Master Agreement, the Warrants, the Trademark
License, and any of the constituent documents of a Local Country JV Entity
(including articles, bylaws, partnership agreements, operating agreements,
shareholder agreements and the like).
 
 
“Transfer” means to sell, transfer, assign or otherwise dispose of or deal with
any legal or equitable interest in a Security.
 
 
“Triggering Notice” has the meaning specified in Section 13.
 
 
“Triggering Party” has the meaning specified in Section 13.
 
 

--------------------------------------------------------------------------------


 
EXHIBIT B


TO MASTER JOINT VENTURE AGREEMENT


LOCAL COUNTRY JV  ENTITIES


 
A.  
Approval Rights.

 
 
Each Local Country JV Entity will provide for the following approval rights for
Comverge (that is, the approval of Comverge (or its designated representative)
will be required for each of the following actions (or the failure to take any
of the following actions) by the Local Country JV Entity:
 
 
(a)  
Budget - adoption of the initial Budget for a Project or any amendment, repeal,
modification or departure thereto or therefrom, and the adoption of an annual
Budget for the Local Country JV Entity for its Project(s), or any amendment,
repeal, modification or departure thereto or therefrom;

 
 
(b)  
Changes to Constituent Documents - changes to the articles, regulations or other
constituent or governing documents of the Local Country JV Entity;

 
 
(c)  
Subsidiaries -  establishing or dissolving a Subsidiary and/or approving or
amending the constituent or governing documents of a Subsidiary;

 
 
(d)  
Equity Structure - authorizing or issuing any Securities in any Local Country JV
Entity or any of its Subsidiaries, or any right to acquire any of such
Securities (including options, warrants or convertible securities), other than
the issuance of equity ownership interests in a Local Country JV Entity of ***
to PI or a PI Affiliate and *** to Comverge or a Comverge Affiliate, as
contemplated under the Master Agreement, or any alteration to any of the rights
attaching to any Securities of a Local Country JV Entity or any of its
Subsidiaries;

 
 
(e)  
Redemption of Securities - redemption of any Securities or rights to acquire any
Securities;

 
 
(f)  
Winding-Up - any proposal to cease to carry on the Business of the Local Country
JV Entity or any material part of the Business of the Local Country JV Entity,
or to wind-up or dissolve the Local Country JV Entity, or to voluntarily apply
to a court for bankruptcy or reorganization or to appoint a liquidator or
administrator to the Local Country JV Entity or to take advantage of any law
providing for the relief of debtors in adverse financial circumstances in
relation to the Local Country JV Entity;

 
 
(g)  
Merger or Amalgamation - merging or amalgamating the Local Country JV Entity
with any other Person;

 
 

--------------------------------------------------------------------------------


 
(h)  
Debt - incurring any indebtedness for borrowed money or issuing any debt
securities or any change to the terms of such indebtedness for borrowed money or
debt securities;

 
 
(i)  
Asset Disposals - any sale, lease, exchange or other disposition or series of
related sales, leases, exchanges or dispositions by the Local Country JV Entity
of:

 
 
(i)  
assets (including shares), except for:

 
 
(A)  
***; or

 
 
(B)  
as specified in the most recently approved Budget;

 
 
(ii)  
all or a substantial part of the Business;

 
 
(j)  
Customer Contracts - all Customer Contracts (including the terms and conditions
of each such Customer Contract) to be entered into by the Local Country JV
Entity, which approval will not be unreasonably withheld or delayed;

 
 
(k)  
Dividends or Distributions - the declaration or payment of a dividend or other
distribution by the Local Country JV Entity;

 
 
(l)  
Related Party Agreements - any Related Party Agreement or amendment to a Related
Party Agreement;

 
 
(m)  
Accounting Principles - approve any material change in the accounting
principles, policies or procedures applied by the Local Country JV Entity in
relation to its accounts;

 
 

--------------------------------------------------------------------------------


 
(n)  
Accountants - the engagement or termination of accountants for the Local Country
JV Entity;

 
 
(o)  
Annual Financial Statements - approval of the annual financial statements for
the Local Country JV Entity;

 
 
(p)  
Change in the Business of the Local Country JV Entity  - any change in the
Business of the Local Country JV Entity; and

 
 
(q)  
Appointment and Removal of CEO - the appointment, removal and replacement of the
Chief Executive Officer of the Local Country JV Entity.

 
 
B.  Transfer of Interests in the Local Country JV Entity.
 
 
The governing documents of each Local Country JV Entity will provide that no
Transfers of equity interests in the Local Country JV Entity will be permitted
without the consent of the other Party, except as specifically contemplated in
the Master Agreement.
 
 
 
 

--------------------------------------------------------------------------------


 
 
C.  Termination of Supply Agreements.
 
 
The agreements between Comverge and the Local Country JV Entities pursuant to
which Comverge provides Comverge Products and Services in support of Projects
will provide that, if PI or a PI Affiliates acquires the interests of Comverge
in the Local Country JV Entity, then Comverge will have the right to terminate
such agreements at any time after the acquisition of such equity interests if PI
or a PI Affiliate engages in a Competitive Business.
 
 
D.  Local Country JV Partners.
 
 
Comverge will have the right to approve any local country partners who are
granted an interest in any Local Country JV Entity (or any of its Subsidiaries),
and the terms and conditions applicable to such ownership.
 
 
E.  Deemed Approval.
 
 
If PI or the Chief Executive Officer of the Local Country JV Entity requests an
approval required under this Exhibit in writing, and no response to such request
is received by PI or the Chief Executive Officer of the Local Country JV Entity
within ten (10) Business Days following receipt by Comverge of such request,
then the requested approval will be deemed given by Comverge; except in the case
of approval of an Annual Budget (in which case Comverge will have thirty (30)
Business Days to respond to a requested approval).
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
 
EXHIBIT C


TO MASTER JOINT VENTURE AGREEMENT


TERRITORY


A.           ***


***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***




B.           ***


***
***
***
 

--------------------------------------------------------------------------------


 
EXHIBIT C


TO MASTER JOINT VENTURE AGREEMENT


TERRITORY






C.           ***


***
***




D.           ***


***
 

 

--------------------------------------------------------------------------------


 
EXHIBIT D
 
 
TO MASTER JOINT VENTURE AGREEMENT
 
 


 
 
COMVERGE PRODUCTS AND SERVICES
 
Price List




Certain products and services to be provided by Comverge, are set forth
below.  ***.


***
 
 
 

--------------------------------------------------------------------------------




***
 


 
 


 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


EXHIBIT E
 
 
TO MASTER JOINT VENTURE AGREEMENT
 
 


 
 
CONFIDENTIALITY
 
 


 
 
1.           The Parties anticipate that it may be necessary to provide access
to confidential and/or proprietary information to each other pursuant to this
Master Agreement in connection with the delivery of Opportunity Notices,
preparation of proposals with respect to Projects, preparation of Budgets and
the execution of Projects (“Proprietary Information”).  The Party disclosing
Proprietary Information is referred to as the “Disclosing Party”, and the party
receiving Proprietary Information is referred to as a “Recipient”.  Proprietary
Information must be clearly identified or labeled as such by the Disclosing
Party at the time of disclosure.  Where concurrent identification of Proprietary
Information is not feasible, the Disclosing Party will provide such
identification as promptly thereafter as possible.
 
 
2.           Each of the Parties agrees that it must protect the confidentiality
of the Disclosing Party’s Proprietary Information in the same manner as it
protects its own proprietary information of like kind.  Disclosures of
Proprietary Information must be restricted to those individuals who are directly
participating in the preparation of the proposals for Projects or in the
execution of Projects and other work related to the Business of the Local
Country JV Entities.  The Parties will return all Proprietary Information of the
Disclosing Party upon the earlier of a request by the Disclosing Party or upon
termination of this Master Agreement, unless otherwise agreed in writing by the
Disclosing Party (in its sole discretion).
 
 
3.           No Recipient may reproduce, disclose or use Proprietary Information
of the Disclosing Party except (i) as necessary to perform its obligations under
this Master Agreement or with respect to Customer Contracts, or (ii) as
otherwise authorized in writing by the Disclosing Party (in its sole
discretion).
 
 
4.           If a Recipient receives a subpoena or other validly issued
administrative or judicial process requesting Proprietary Information of the
Disclosing Party or Proprietary Information of a Customer which the Recipient
has received from the Disclosing Party, the Recipient will provide prompt
written notice to the other Party of such subpoena or other process.  The Party
in receipt of process will thereafter be entitled to comply with such process to
the extent permitted by law, so long as such Party uses good faith efforts to
assist the Disclosing Party in obtaining a protective order or other applicable
protection for such Proprietary Information.
 
 
5.           The limitations on reproduction, disclosure, or use of Proprietary
Information will not apply to, and no party will be liable for, reproduction,
disclosure, or use of Proprietary Information of the other if:
 
 

--------------------------------------------------------------------------------


 
 
5.1           Prior to the receipt of the Proprietary Information under this
Master Agreement, the information was developed independently by the Recipient,
or was lawfully received from other sources without an obligation of confidence,
including the Customer; or
 
 
5.2           Subsequent to receipt of the Proprietary Information under this
Master Agreement, the information (i) is published or otherwise disclosed to
others by the Disclosing Party without restriction, (ii) has been lawfully
obtained from other sources by the Recipient, (iii) otherwise comes within the
public knowledge or becomes generally known to the public without breach of this
Agreement, or (iv) is independently developed by the Recipient.
 
 
 
 
 

--------------------------------------------------------------------------------




 
 
EXHIBIT F
 
 
TO MASTER JOINT VENTURE AGREEMENT
 
 


 
 
FORM OF TRADEMARK LICENSE
 
 


 
 
[Attached]
 
 
 
 
 
 

--------------------------------------------------------------------------------


 


 
COMVERGE, INC.
 


 
TRADEMARK LICENSE AGREEMENT
 




This Trademark License Agreement (the “Agreement”), effective as of
_____________, 2010, is by and between COMVERGE, INC., a Delaware corporation
(“Comverge”) and PROJECTS INTERNATIONAL, INC., a District of Columbia
corporation (“Licensee”).


BACKGROUND




COMVERGE and Licensee have entered into a Joint Venture Master Agreement, dated
as of the date of this Agreement (the “Master Agreement”).  Under the Master
Agreement, COMVERGE and Licensee have agreed to identify and jointly pursue
Projects to provide demand response, smartgrid and energy efficiency projects to
customers in the Territory (as defined in the Master Agreement).


COMVERGE is the owner by reason of applications and registrations thereof and
the extensive use of various service marks, trademarks, company names, trade
names, trade dress, and trading styles, as shown in Schedule A (the “COMVERGE
Marks”).


Licensee desires to use the COMVERGE Marks in the conduct of the Business
contemplated under the Master Agreement (the “Licensed Activities”).  Under the
terms of the Master Agreement, COMVERGE agreed to provide to Licensee the
license rights with respect to the COMVERGE Marks necessary to permit the
conduct of the Business.


Capitalized terms used in this Agreement without definition have the meaning
specified in the Master Agreement.


For and in consideration of the mutual promises, covenants and obligations set
forth in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:


1.  
COMVERGE hereby grants to the Licensee a non-exclusive, non-assignable,
sublicensable, royalty-free license to use the COMVERGE Marks in the Territory
solely in connection with the Licensed Activities.  “Territory” has the meaning
specified in the Master Agreement.  This Agreement will continue in effect with
respect to each of the Country Groups within the Territory for the period
specified in Section 11 of the Master Agreement.   If a country is removed from
the Territory in accordance with the provisions of the Master Agreement, then
that country will automatically be deemed removed from the Territory under this
Agreement.



2.  
Licensee shall have the right to sublicense the COMVERGE Marks, which sublicense
shall be subject to the terms and provisions of this Agreement, in accordance
with the terms contained in this Agreement.  For any sublicense of the COMVERGE
Marks, Licensee shall be responsible for ensuring that the sublicensee has
confirmed in writing its acceptance of and agreement to comply with the terms of
this Agreement prior to any use of the COMVERGE Marks by a sublicensee.  Any
such sublicense will be subject to the prior written approval of COMVERGE, in
its sole discretion.

 
 
 

--------------------------------------------------------------------------------


3.  
Licensee hereby acknowledges that COMVERGE is authorized to license the COMVERGE
Marks, and that Licensee has not acquired any ownership interest in the COMVERGE
Marks and will not acquire any ownership interests in the COMVERGE Marks by
reason of this Agreement.  All use of the COMVERGE Marks by Licensee or its
sublicensees shall be solely for the benefit of COMVERGE, and the goodwill
accrued to Licensee or its sublicensees arising from use of the COMVERGE Marks
shall accrue solely to COMVERGE.



4.  
Licensee shall not perform any act, and shall use its best efforts not to permit
any act to be done, that would or may impair the rights of COMVERGE in and to
the COMVERGE Marks or jeopardize or invalidate any registration or any
application for registration of the COMVERGE Marks by COMVERGE, nor perform any
act that may assist or give rise to an application to remove any of the COMVERGE
Marks from the Register or that may prejudice the right or title of COMVERGE to
any of the COMVERGE Marks.



5.  
Licensee agrees that it shall use the COMVERGE Marks without alteration or
modification.  Licensee shall use the COMVERGE Marks in connection with the
Licensed Activities in accordance with the instructions of COMVERGE and shall
use the COMVERGE Marks with uniform quality which is satisfactory to COMVERGE or
as specified by COMVERGE.  Licensee shall permit authorized representatives of
COMVERGE to inspect and examine, during business hours upon reasonable notice,
the offices and facilities of Licensee to review any items and advertisements
bearing the COMVERGE Marks, at any time, so as to determine whether Licensee is
conducting the Licensed Activities under the COMVERGE Marks consistent with the
quality standards and specifications promulgated by COMVERGE.  COMVERGE may
request samples of the items and advertisements at least on an annual basis (or
more frequently, as determined by COMVERGE), and Licensee agrees to provide such
samples to COMVERGE.  COMVERGE shall advise Licensee of any discrepancies in
quality or adherence to specifications, and Licensee, upon receipt of such
notification, hereby agrees to promptly correct any discrepancies to the
satisfaction of COMVERGE.  Licensee shall bear the reasonable costs of such
inspection or as mutually agreed upon by the parties hereto.



6.  
Trademark Usage



A.  
Licensee shall furnish to COMVERGE annually (or more frequently if requested by
COMVERGE), a list of all sublicensees.  Such list shall include the name and
address of each sublicense.



B.  
Licensee shall use the COMVERGE Marks in strict accordance with the latest
version of the COMVERGE Branding Guidelines provided by COMVERGE, a copy of
which Licensee acknowledges receipt.



C.  
Upon termination of this Agreement, or upon transfer of any branded property to
a third party for any reason (sale, destruction, grant), all COMVERGE-branded
property must be fully neutralized of the COMVERGE brand, whereby Licensee must
destroy all COMVERGE decals and other lettering.

 
 

--------------------------------------------------------------------------------


7.  
Licensee agrees and acknowledges that it will not adopt, use, or register any
domain name, trademark, service mark, certification mark or other designation
similar to, or containing in whole or in part, the COMVERGE Marks.  COMVERGE
shall have the sole right to and in its sole discretion may commence, prosecute
or defend and control any action concerning the COMVERGE Marks.



8.  
Licensee agrees that it shall use its best efforts to monitor the use of the
COMVERGE Marks by its sublicensees.  Licensee shall provide written notice to
COMVERGE of any violation of this Agreement by a sublicensee within ten (10)
Business Days of discovery of such violation.  Licensee shall take all
reasonable steps to require its sublicensees to cease and desist any use of
COMVERGE Marks that violates this Agreement.  If Licensee is not able to remedy
the violation of this Agreement within one (1) month of the discovery of such
violation, COMVERGE shall have the right to take any legal enforcement action it
deems necessary to remedy the violation of this Agreement, and Licensee agrees
to terminate the sublicense agreement with the offending sublicensee
immediately.



9.  
Licensee shall provide written notice to COMVERGE of any infringement of the
COMVERGE Marks by any party of which Licensee becomes aware.



10.  
COMVERGE may terminate this Agreement at any time, upon thirty (30) days’ notice
to the Licensee.  In addition, if COMVERGE in its sole discretion believes that
the COMVERGE Marks are being improperly used by Licensee, COMVERGE may
immediately terminate this Agreement.



11.  
Upon the expiration or termination of this Agreement for any reason whatsoever
Licensee shall notify its sublicensees and both Licensee and sublicensees shall
immediately cease any use of the COMVERGE Marks, or any depiction thereof, in
any form and for any purpose whatsoever and shall immediately return to COMVERGE
any advertising, promotional or printed materials bearing any the COMVERGE
Marks.



12.  
COMVERGE shall not be liable to Licensee or its sublicensees for damages, losses
or expenses of any kind caused by or related to the non-renewal or termination
of this Agreement, including (i) loss of prospective profits and (ii) expenses,
investments and commitments incurred in connection with this Agreement.



13.  
In the event of termination or non-renewal for any reason of this Agreement,
Licensee shall cooperate fully with COMVERGE and shall not prevent or attempt to
prevent or otherwise impede (whether through action or inaction) COMVERGE from
operating in the Territory itself or through any other entity, or entering into
a relationship, and working with, an entity other than Licensee or its
sublicensees.  Licensee and its sublicensees shall not prevent or attempt to
prevent any new service provider, distributor, or partner of COMVERGE from using
any of the COMVERGE Marks or registering itself as a licensee of the COMVERGE
Marks.

 
 

--------------------------------------------------------------------------------


14.  
The Parties agree that all questions as to validity, construction and
performance of this Agreement shall be governed by the laws of the United States
of America and the laws of the State of Delaware, applicable to contracts wholly
to be performed in said state.  Subject to the terms of this section, the
Parties further agree that all disputes which may arise under, out of or in
connection with or in relation to this Agreement, which cannot be resolved by
negotiation between the parties, shall be resolved in accordance with the
provisions of Section 27 of the Master Agreement.



15.  
COMVERGE and Licensee shall execute and do, and shall procure all other
necessary persons to execute and do, all documents, acts and things as may be
necessary or desirable for giving effect to this Agreement.



16.  
Nothing herein contained shall be construed to place COMVERGE and Licensee in a
relationship as partners, joint venturers, employer and employee, or principal
and agent respectively, and Licensee shall have no power to obligate or bind
COMVERGE in any manner whatsoever.



17.  
Licensee shall have no right to make an assignment of this Agreement unless such
assignment shall first be approved in writing by COMVERGE, in its sole
discretion.  If any transfer of Licensee’s interest in this Agreement shall be
made by sale of any part of Licensee’s business or assets or by execution or
similar legal process, or if a petition is filed by or against Licensee to
adjudicate Licensee a bankrupt or insolvent under the law, or if a receiver or
trustee is appointed for the Licensee’s business or assets, or if a petition is
filed by or against Licensee under any provision of law for a corporate
reorganization or any arrangement with Licensee's creditors, or if in any manner
the interest of Licensee under this Agreement shall pass to another by the
operation of law, then, in any of said events Licensee shall be deemed to have
committed a material breach of this Agreement and this Agreement shall terminate
automatically.



18.  
Any notices or other communications required to be given by either Party
pursuant to this Agreement must be in writing and shall be considered to have
been given (i) when received if personally delivered, (ii) on the date of
transmission if sent by facsimile and confirmed by telephone and by electronic
facsimile confirmation, or (iii) the next Business Day if sent via nationally
recognized commercial delivery service.






--------------------------------------------------------------------------------




A.  
For the purpose of notices, the addresses of the Parties are as follows:

 


 
 
Comverge:
 
Comverge, Inc.
5390 Triangle Parkway
Suite 300
Norcross, Georgia 30092
Attention:  Chief Financial Officer
 


 
with a copy to :


5390 Triangle Parkway
Suite 300
Norcross, Georgia 30092
Attention:  General Counsel


and


King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Attention: William G. Roche


Licensee :
Projects International, Inc.
888 17th Street NW
Suite 1250
Washington, D.C. 20006
Attention: Chief Financial Officer




or to another person or address as either COMVERGE or Licensee may designate for
itself by notice given to the other Party in the manner described above.


19.  
Amendments to this Agreement or its Schedule may be made only by a written
agreement and signed by each of the Parties.



20.  
The invalidity of any provision of this Agreement shall not affect the validity
of any other provision of this Agreement.



21.  
This Agreement and the Schedule attached hereto constitute the entire contract
between the Parties with respect to the subject matter of this Agreement and
supersede all previous oral and written agreements, contracts, understandings,
and communications of the Parties in respect of the subject matter of this
Agreement. The headings to Articles are for ease of reference only and shall
have no legal effect.  As used in this Agreement, “including” means, in each
instance, “including without limitation”.

 
 

--------------------------------------------------------------------------------



 
22.  
Failure or delay on the part of either Party to exercise any right, power, or
privilege under this Agreement shall not operate as a waiver thereof, nor shall
any single or partial exercise of any right, power, or privilege preclude
exercise of any other right, power, or privilege.



23.  
If any provisions of this Agreement are determined to be illegal or
unenforceable in any respect, the Parties will use good faith efforts to agree
upon the modifications to be made to this Agreement; provided, however, that if
the Parties shall fail to agree, then this Agreement shall be considered
divisible as to such provision, which shall be inoperative, and the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.



IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute this Agreement on the dates indicated below.




COMVERGE, INC.




By:                                                      


Name:                                                      


Title:                                                      


Dated:                                                      


[NOTARY]




PROJECTS INTERNATIONAL, INC.




By:                                                      


Name:                                                      


Title:                                                      


Dated:                                                      




[NOTARY]
 
 

--------------------------------------------------------------------------------


SCHEDULE A


COMVERGE MARKS


[List the marks to be licensed]
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------




 